Milonas, J. (dissenting).
Defendant appeals from a judgment of the Supreme Court, New York County, rendered May 1,1980, which, following a jury trial, convicted her of murder in the second degree, attempted robbery in the first and second degrees and conspiracy in the fourth degree and sentenced her to concurrent indeterminate prison terms of from 20 years to life, zero to five years and zero to four years. This case arises out of a plan which the defendant devised with her sister, Deborah Braxton, and the latter’s boyfriend, Charles Parker, to obtain a taxicab and rob a diner where Braxton was employed. In the early hours of September 28, 1979, after Braxton had gone to work, the defendant removed her sister’s loaded gun and some additional ammunition from the top of the refrigerator. She and Parker, also carrying a loaded weapon, proceeded to the street where they hailed a cab. As the vehicle approached the diner, Parker pointed his gun at the driver’s head and pulled the trigger. The car crashed, causing Parker and the defendant to flee. Parker thereupon returned to the apartment, while the defendant went to seek medical assistance. At trial, the People demonstrated that the defendant had incurred substantial debts during the period preceding the arrangement to rob the diner. Also introduced into evidence was a letter from the defendant to her sister, dated August 22, 1979, requesting that Braxton purchase a “prettfy] gun” and to “[g]et it as soon as possible”, since it was “[v]ery important” that she do so. Thus, it is clear that the defendant’s apparently urgent need for a gun was indicative of her intent to engage in a criminal transaction in order to procure money to meet her financial obligations. In this connection, she actively participated in the planning and execution of the attempted robbery which resulted in the murder of the taxicab’s driver. She armed herself with a loaded gun and was involved in stopping the cab for the purpose of using it in furtherance of the contemplated robbery. Moreover, her conduct after the shooting manifests a complete disregard of the condition of the driver, who might conceivably have still been alive when the defendant and Parker made their hasty retreat and evinces, instead, merely an interest in protecting herself from apprehension. To that end, she even provided the police with a concocted story about being the victim of a Hispanic male. Although the majority believe that the defendant’s youth (18 years of age at the time of the crime) and her lack of a prior criminal record warrant leniency, there are absolutely no mitigating factors here such as would render the sentence imposed by the court an abuse of discretion. Absent such an abuse, the sentence should be affirmed (People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert den 421 US 951). The defendant’s attempts to depict herself as a passive individual easily influenced by others and to disassociate herself from what occurred in the taxicab are entirely belied by the facts. She was not simply an innocent bystander, but an armed accomplice fully committed to the criminal enterprise upon which she deliberately and knowingly embarked. In my opinion, there is no justification for a reduction of her sentence.